Citation Nr: 0730101	
Decision Date: 09/25/07    Archive Date: 10/01/07

DOCKET NO.  05-23 430	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent 
for major depressive disorder.

2.  Entitlement to initial rating in excess of 10 percent for 
the residuals of a back injury, muscular low back pain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The veteran, who is the claimant/appellant in this case, 
served on active duty from September 1988 to September 1992.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from RO rating actions in September 2003 and 
June 2004.


FINDINGS OF FACT

1.  The veteran's major depressive disorder, manifested 
primarily by episodic depressive moods and complaints of 
impaired memory and concentration, is productive of no more 
than an occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks.

2.  The veteran's service-connected low back disability, 
manifested primarily by complaints of pain, slightly 
increased lordosis of 30 degrees, loss of lateral flexion on 
the right side, forward flexion to 90 degrees, and an 
adjusted combined range of thoracolumbar spine motion of 230 
degrees, is productive of moderate impairment.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 30 
percent for major depressive disorder have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.130, Diagnostic Code 9434 (2007).

2.  The criteria for an initial rating of 20 percent for the 
residuals of a back injury, muscular low back pain have been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.7, 4.10, 4.40 - 4.42, 
4.45, 4.71a, Diagnostic Code 5292, 5295 (effective prior to 
September 26, 2003); 38 C.F.R. § 4.71a, Diagnostic Code 5237 
(effective September 26, 2003).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

Prior to consideration of the merits of the veteran's appeal, 
the Board must determine whether VA has met its statutory 
duty to assist the veteran in the development of her claims 
for increased initial ratings for her service-connected major 
depressive disorder and her service-connected residuals of a 
back injury, muscular low back pain.  38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to advise a claimant 
of the information and evidence not of record that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103; 38 
CFR § 3.159(b)(1).  As part of that notice, VA must inform 
the claimant of the information and evidence she is expected 
to provide, as well as the information and evidence VA will 
seek to obtain on her behalf.  In addition, VA must advise a 
claimant to provide any additional evidence in her possession 
that pertains to the claim.  See 38 U.S.C.A. § 5103; 38 CFR § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The requirements apply to all five elements of a service 
connection claim:  veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO). Id; see 
also, Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, VA may proceed with adjudication of a claim if 
errors in the timing or content of the notice are not 
prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005); Dunlap v. Nicholson, No. 03-320 (U.S. Vet. 
App. Mar. 22, 2007); see also Pelegrini, 18 Vet. App. at 121.

In letters, dated in January and May 2003, the RO provided 
timely notice to the veteran regarding what information and 
evidence is needed to substantiate service connection claims, 
as well as specifying what information and evidence must be 
submitted by her, what information and evidence will be 
obtained by VA, and the need for her to advise VA of or 
submit any further evidence that pertains to her claims.

In its September 2003 rating action, the RO granted service 
connection for the veteran's residuals of a back injury, 
muscular low back pain and assigned a 10 percent rating, 
effective December 22, 2002.  

In its June 2004 rating action, the RO granted service 
connection for the veteran's major depressive disorder and 
assigned a 10 percent rating, effective December 22, 2002.  

The RO notified the veteran of each of those decisions and 
informed her that such award was subject to future adjustment 
upon receipt of evidence showing any change in the degree of 
disability.  VA Form 21-8764.  

In July 2004, the RO received the veteran's Notice of 
Disagreement with the ratings assigned for her major 
depressive disorder and low back disability and cited the 
Diagnostic Codes under which she contended that higher 
ratings were warranted.  

By a rating decision, in June 2005, the RO revised the rating 
for the veteran's major depressive disorder to 30 percent; 
however, it retained the effective date of December 22, 2002.

Nevertheless, in June 2006, the RO notified the veteran that 
once service connection for a particular disability had been 
established, a disability rating would be assigned in 
accordance with the criteria set forth in the VA schedule for 
evaluating disabilities.  38 C.F.R. Part 4.  The RO also 
notified the veteran that an effective date for the award of 
benefits would be assigned and would be based, generally, on 
the date of the receipt of the claim for benefits or when the 
evidence showed a level of disability that supported a 
certain rating under the rating schedule.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Although notice of the information and evidence necessary to 
establish an assigned rating was not provided to the veteran 
at the time she filed her claims of service connection, she 
was not prejudiced by that error.  Not only did the foregoing 
notices provide such information, the Statement of the Case 
(SOC) informed the veteran of the criteria for higher ratings 
for her service-connected major depressive disorder and low 
back disability.  The SOC also suggested the types of 
evidence necessary to support her claims.  

Not only does such information suffice under Dingess/Hartman, 
the veteran and her representative submitted additional 
argument with respect to her claims.  Moreover, neither the 
veteran nor her representative challenged the assigned 
ratings based on any lack of understanding of the evidence 
and information necessary to support those claims.  See 
Mayfield, supra (due process concerns with respect to notice 
requirements must be pled with specificity).  

After reviewing the record, the Board finds that VA has met 
its duty to assist the veteran in the development of 
information and evidence necessary to support her claims for 
increased ratings for low back disability and for major 
depressive disorder.  Indeed, it appears that all relevant 
evidence identified by the veteran has been obtained and 
associated with the claims folder.  She has not identified 
any further outstanding evidence (that has not been sought by 
VA), which could be used to support her either of her claims.  
As such, the record has been fully developed, and it is 
"difficult to discern what additional guidance VA could 
[provide] to the appellant regarding what further evidence 
she should submit to substantiate her claim." Conway v. 
Principi, 353 F. 3d. 1369 (Fed. Cir. 2004).  

Therefore, further action is unnecessary in order to meet 
VA's statutory duty to assist the veteran in the development 
of her claims for increased ratings.  See, e.g., Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (development that would 
only result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the appellant are to be 
avoided).  Accordingly, the Board will proceed to the merits 
of the appeal.  



II.  The Facts and Analysis

Disability evaluations are determined by comparing the 
manifestations of a particular disability with the criteria 
set forth in the Diagnostic Code's of the Schedule for Rating 
Disabilities.  38 U.S.C.A. § 1155, 38 C.F.R. Part 4 (2007).  

The percentage ratings represent, as far as can practicably 
be determined, the average impairment in earning capacity (in 
civilian occupations) resulting from service-connected 
disability.  38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7. 

The RO's September 2003 and June 2004 decisions on appeal, 
which granted entitlement to service connection for low back 
disability and major depressive disorder (currently evaluated 
as 10 percent and 30 percent disabling, respectively), were 
initial rating awards.  When an initial rating award is at 
issue, a practice known as "staged" ratings may apply.  That 
is, at the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found.  Fenderson v. West, 12 Vet. App. 119 (1999). 

Therefore, in accordance with 38 C.F.R. §§ 4.1 and 4.2 and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed all evidence of record pertaining to the history of 
the service-connected disabilities at issue.  

A.  Major Depressive Disorder

Major depressive disorder is evaluated in accordance with a 
general formula for rating mental disorders.  38 C.F.R. 
§ 4.130, Diagnostic Code 9434.  

A 30 percent rating is warranted for major depressive 
disorder when there is occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  
Id.

A 50 percent rating is warranted for major depressive 
disorder when there is occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  Id.

Since service (March 1995 to May 2003), the veteran has 
received treatment, primarily for genitourinary disability, 
at the VA Medical Centers (MC's) in Boston and Los Angeles.  
In October 2000 and August 2002, she reported stress 
associated with family and financial problems, as well as 
school and work.  The veteran reported sleep impairment and, 
on one occasion, increased alcohol intake.  However, there 
was no competent evidence that either report was related to 
the veteran's service-connected major depressive disorder.  
In fact, the sleep impairment was thought to be related to 
stimulants in a dietary supplement being taken by the 
veteran.  

In January 2003, a depression screen was positive; however, 
further evaluation did not indicate major depression and no 
additional intervention was deemed necessary.  Indeed, the 
veteran declined a referral for further workup, and there was 
no evidence that she then received (or had ever received) 
psychiatric treatment or psychological counseling of any 
kind.

Nevertheless, in July 2003, the veteran underwent a VA 
psychiatric examination to determine the manifestations and 
extent of impairment attributable to her service-connected 
major depressive disorder.  She reported impaired memory and 
concentration, as well as episodic depressive episodes.  For 
example, she stated that during a long weekend, she might 
spend the majority of time in bed and have no contact with 
anyone.  She also reported suspicions regarding unspecified 
medical treatment in service.

The relevant diagnoses were major depression without 
psychotic features, rule out dysthymia, rule out bipolar 
disorder type II, and rule out adjacent disorder with 
depressed mood.  The examiner assigned the veteran a GAF of 
50 which signified serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any 
serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  See 
Richard v. Brown, 9 Vet. App. 266, 267 (1996).  

GAF (Global Assessment of Functioning) is relevant to an 
evaluation of the extent of impairment caused by psychiatric 
disability.  The GAF Scale is found in the DIAGNOSTIC AND 
STATISTICAL MANUAL OF MENTAL DISORDERS 32 (4th ed. 1994) 
(DSM-IV) and reflects the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health illness."  see Richard v. Brown, 9 Vet. App. at 
267.  In this regard, it should be noted that the 
nomenclature in DSM IV has been specifically adopted by VA in 
the evaluation of mental disorders. 38 C.F.R. § 4.125, 4.130 
(2007).  

Despite the assigned GAF, there is no competent evidence that 
veteran has suicidal or homicidal ideas or that she 
participates in severe obsessional rituals or frequent 
shoplifting.  Moreover, there is no competent evidence that 
she has no friends or is unable to keep a job.  Rather, she 
is reportedly pleasant and cooperative and is pursuing a 
college education.  She denies delusions and panic attacks, 
and there is no competent evidence of a thought disorder or 
communication disorder.  The record is also negative for any 
competent evidence of hallucinations or ideas of reference.  
Indeed, she is reportedly well-oriented and clearly able to 
manage her own affairs, including her basic activities of 
daily living.  

Finally, there is no competent evidence that the veteran 
experiences reduced reliability and productivity due to such 
symptoms as:  flattened affect; difficulty in understanding 
complex commands; impaired judgment; impaired abstract 
thinking; disturbances of motivation; and/or difficulty in 
establishing and maintaining effective work and social 
relationships.

Such findings more nearly approximate the criteria for a 30 
percent rating for major depressive disorder and have 
generally been consistent since service connection became 
effective December 22, 2003.  Therefore, there is no 
reasonable basis for the assignment of staged ratings noted 
in Fenderson.  Accordingly, the currently assigned 30 percent 
rating is confirmed and continued.

In arriving at this decision, the Board has considered the 
representative's request that all reasonable doubt be 
resolved in favor of the veteran.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  However, resolution of reasonable doubt 
is only applicable in those cases where there an approximate 
balance of positive and negative evidence which does not 
satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  

In this case, however, the preponderance of the evidence is 
clearly against the veteran's claim for an increased initial 
rating in excess of 30 percent for major depressive disorder.  
Reasonable doubt is not present and, therefore, the 
associated principles are of no force or effect in resolving 
that claim in her favor.  

B.  The Low Back

At the outset of her claim, the veteran's service-connected 
low back disability was rated as lumbosacral strain.  
38 C.F.R. § 4.71a, Diagnostic Code 5295.  A 10 percent rating 
was warranted when there was characteristic pain on motion, 
while a 20 percent rating was warranted if there was 
associated muscle spasm on extreme forward bending and a loss 
of lateral spine motion, unilateral, in the standing 
position.  

A 40 percent rating was warranted for severe lumbosacral 
strain manifested by listing of the whole spine to the 
opposite side, positive Goldthwait's sign, marked limitation 
of forward bending in the standing position, a loss of 
lateral motion with osteo-arthritic changes, or narrowing or 
irregularity of the joint space, or some of the above with 
abnormal mobility on forced motion.  Id.

Potentially applicable in rating the veteran's service-
connected low back disability was 38 C.F.R. § 4.71a, 
Diagnostic Code 5292.  Under that code, a 10 percent rating 
was warranted for slight limitation of motion of the lumbar 
spine, while a 20 percent rating was warranted for moderate 
limitation of motion.  A 40 percent rating was warranted for 
severe limitation of lumbar spine motion.

During the pendency of the veteran's appeal, the rating 
schedule was revised with respect to rating the veteran's 
service-connected low back disability.  See 68 Fed. Reg. 
51454-51456 (August 27, 2003).  That change became effective 
September 26, 2003.  

Limitation of motion of the lumbar spine is no longer 
evaluated under a separate rating code, i.e., the revised 
regulations eliminate 38 C.F.R. § 4.71a, Diagnostic Code 
5292.  Although the veteran's low back disability continues 
to be rated as lumbosacral strain, the manifestations, 
including limitation of motion, are now evaluated in 
accordance with a general rating formula for diseases and 
injuries of the spine.  38 C.F.R. § 4.71, Diagnostic Code 
5237.  

The noted ratings may be assigned with or without symptoms 
such as pain (whether or not it radiates), stiffness, or 
aching in the area of the spine affected by residuals of 
injury or disease.

A 10 percent rating is warranted for lumbosacral strain when 
forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or, when the 
combined range of motion of the thoracolumbar spine is 
greater than 120 degrees but not greater than 235 degrees; 
or, when there is muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, when there is a history of a vertebral body 
fracture with a loss of 50 percent or more of the height.  
38 C.F.R. § 4.71, Diagnostic Code 5237, General Rating 
Formula for Diseases and Injuries of the Spine.  

A 20 percent rating is warranted for lumbosacral strain when 
forward flexion of the thoracolumbar spine is greater than 30 
degrees but not greater than 60 degrees; or, when the 
combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, when there is muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.  Id.

A 40 percent rating is warranted when forward flexion of the 
thoracolumbar spine is accomplished to 30 degrees or less; 
or, when there is favorable ankylosis of the entire 
thoracolumbar spine.

Any associated objective neurologic abnormalities, including, 
but not limited to, bowel or bladder impairment, separately, 
are to be evaluated under an appropriate diagnostic code.  
38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine, Note (1).  

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  The combined range of motion refers to the sum of 
the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.  The normal 
combined range of motion of the thoracolumbar spine is 240 
degrees.  The normal ranges of motion for each component of 
spinal motion provided in this note are the maximum that can 
be used for calculation of the combined range of motion.  
38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine, Note (2).  

For VA compensation purposes, unfavorable ankylosis is a 
condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.  38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine, Note (5).  

Where a law or regulation changes after the claim has been 
filed, but before the administrative or judicial process has 
been concluded, the version most favorable to the veteran 
applies unless Congress provided otherwise or permitted the 
Secretary of VA to do otherwise and the Secretary did so.  
VAOGCPREC 7-2003. 

The Board will, therefore, evaluate the veteran's service-
connected spine disability under both the former and the 
current schedular criteria, keeping in mind that the revised 
criteria may not be applied to any time period before the 
effective date of the change.  See 38 U.S.A. § 5110(g) (West 
2002); VAOPGCPREC 3-2000; Green v. Brown, 10 Vet. App. 111, 
117 (1997).  

The Board provided the veteran with the new regulatory 
criteria in the SOC; and thereafter, she and her 
representative submitted additional argument on the veteran's 
behalf.  Therefore, there is no prejudice to the veteran in 
the Board adjudicating the claim.  Cf. Bernard v. Brown, 4 
Vet. App. 384 (1993).

In determining the adequacy of assigned disability ratings, 
consideration must be given to factors affecting functional 
loss.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Such factors 
include a lack of normal endurance and functional loss due to 
pain and pain on use, specifically limitation of motion due 
to pain on use including that experienced during flare ups.  
38 C.F.R. § 4.40.  Consideration must also be given to 
weakened movement, excess fatigability, and incoordination, 
as well as the effects of the disability on the veteran's 
ordinary activity.  38 C.F.R. § 4.10, 4.45. 

In this case, the veteran's records from the Boston and Los 
Angeles VAMC's are negative for any evidence of treatment for 
her service-connected low back disability.  

The manifestations and extent of impairment of the veteran's 
service-connected low back disability are recorded in the 
report of a July 2003 VA orthopedic examination.  

The veteran's low back disability is manifested primarily by 
occasional aching, which is exacerbated by lifting heavy 
objects.  Extension is reportedly painful from 35 to 45 
degrees, and the veteran demonstrates slightly increased 
lordosis of 30 degrees.  Although the veteran does not 
demonstrate muscle spasm in the spine, lateral flexion to the 
right is reduced to 20 degrees.  That is, she does have some 
loss of lateral spine motion, unilateral, in the standing 
position.  When considered with the other findings, such 
manifestations more nearly reflect the criteria for a 
20 percent rating under the Schedule for Rating Disabilities 
in effect prior to September 26, 2003.  38 C.F.R. § 4.71a, 
Diagnostic Code 5295.  

At the very least, there is an approximate balance of 
evidence both for and against the claim for a higher rating.  
Under such circumstances, all reasonable doubt is resolved in 
favor of the veteran.  38 U.S.C.A. § 5107(b) ; 38 C.F.R. § 
3.102.  Accordingly, a 20 percent rating is warranted under 
the old criteria for the residuals of a back injury, muscular 
low back pain.  To that extent, the appeal is allowed.

In arriving at this decision, the Board has considered the 
possibility of a still-higher schedular rating.  However, 
there is no competent evidence of record that the veteran's 
low back disability is productive of severe impairment, 
including severe limitation of motion under the rating 
criteria in effect prior to September 26, 2003.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5292 and 5295.  There is no listing 
of the whole spine to the opposite side, positive 
Goldthwait's sign marked limitation of forward bending in the 
standing position, a loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of the joint 
space, or some of the above with abnormal mobility on forced 
motion.  

Moreover, the veteran does no demonstrate ankylosis of the 
lumbar spine.  Rather her range of back motion meets or 
exceeds the standards set for the in revised regulations:  
forward flexion to 90 degrees; extension to 45 degrees; 
lateral flexion to 20 degrees on the right and 45 degrees on 
the left; and rotation to 90 degrees, bilaterally.  The 
combined range of motion of the thoracolumbar spine is 
380 degrees.  However after adjusting each component of 
spinal motion to reflect the maximum that can be used for 
calculation of the combined range of motion, the combined 
range of motion is still 230 degrees.  38 C.F.R. § 4.71a, 
General Rating Formula for Diseases and Injuries of the 
Spine, Note (2).  Despite that adjustment, there is no 
evidence that the veteran's limitation of lumbar spine motion 
is productive of more than a 20 percent rating under the 
General Rating Formula for Diseases and Injuries of the 
Spine.  

The VA examination report does show that the veteran's deep 
tendon reflexes are reduced to 1+ at the knees and ankles.  
However, there is no evidence that such reduction is 
attributable to the service-connected low back disability.  
Indeed, the veteran reports no pain radiating into the lower 
extremities; and straight leg raising at 90 degrees does not 
increase her low back pain.  Her strength and sensation are 
intact, and her plantar reflexes are downgoing.  Moreover, 
there is no competent evidence of objective neurologic 
abnormalities, including bowel or bladder impairment, 
associated with the veteran's service-connected low back 
disability.  Although the veteran has slightly increased 
lordosis, there is no competent evidence of guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  

Finally, there is no competent evidence of other factors 
affecting functional loss of the lumbar spine such as a lack 
of normal endurance and functional loss due to pain and pain 
on use, excess fatigability, or incoordination, or any effect 
on the veteran's ordinary activity.  38 C.F.R. § 4.10, 4.45.

Given the foregoing findings, the preponderance of the 
competent evidence of record more nearly reflects a 20 
percent rating for the veteran's residuals of a back injury, 
muscular low back pain, and no more, under the old and new 
criteria.  Such findings have generally been consistent since 
service connection became effective December 22, 2002.  
Therefore, there is no reasonable basis for the assignment of 
staged ratings under Fenderson.  


ORDER

An initial rating in excess of 30 percent for major 
depressive disorder is denied.

An initial rating of 20 percent for the residuals of a back 
injury, muscular low back pain, is granted, subject to the 
law and regulations governing the award of monetary benefits.



____________________________________________
M. N. HYLAND
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


